Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 25, 2014

                                     No. 04-14-00435-CV

                       IN THE INTEREST OF J.R.P., Et al., Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01799
                     Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
        Appellant J.R. sought to appeal an order terminating her parental rights to her children.
The order was signed on June 3, 2014. Because the order did not dispose of all parties and causes
of action, the order was not a final, appealable order. Therefore, we ordered appellant to show
cause in writing why this appeal should not be dismissed for lack of jurisdiction. On July 23,
2014, appellant filed a response to our show cause order. Attached to the response was a copy of
a severance order, severing the remaining parties and causes of action from the underlying cause
and assigning them a new trial court cause number. In light of the severance order, the order
terminating J.R.’s parental rights is a final, appealable order as of July 22, 2013.

       We, therefore, ORDER this appeal RETAINED on our docket. Our previous order
suspending all appellate deadlines is WITHDRAWN. The reporter’s record is due on August
1, 2014.

                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court